Dear Mr. Daigle:
Public Works District No. 4 and Public Works District No. 6 of St. Landry Parish are interested in sharing office space, personnel, equipment and agree to share the costs of each. You question if they may legally do so.
It is our opinion that the Districts may share office space, personnel and equipment as long as each District pays its proportionate share of the costs associated with each.  Article 7, Section 14 of Louisiana Constitution prohibits the state or any of its political subdivisions from donating its funds or assets.  But if the Districts pay their proportionate share of the costs, there is no donation and thus no constitutional violation.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
                             Yours very truly, RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 2, 2002